                     UNITED STATES DISTRICT COURT
                   SOUTHERN DISTRICT OF MISSISSIPPI
                           NORTHERN DIVISION

MARIO T. RUCKER                                              PETITIONER

VS.                                CIVIL ACTION NO. 3:17CV247TSL-FKB

SUPERINTENDENT JACQUELINE BANKS                          RESPONDENT



                                 ORDER

       This cause is before the court on objections of petitioner

Mario T. Rucker to the report and recommendation entered by

Magistrate Judge F. Keith Ball on March 18, 2019, recommending

that Rucker’s     § 2254 petition be dismissed with prejudice.

Having reviewed the objections, the court concludes that they

should be overruled for the reasons set forth in respondent’s

response thereto, and that the report and recommendation should be

adopted as the opinion of the court.

       IT IS, THEREFORE, ORDERED that the report and recommendation

of United States Magistrate Judge F. Keith Ball entered on March

18, 2019, be, and the same is hereby adopted as the finding of

this court.   Accordingly, it is ordered that the petition for writ

of habeas corpus is hereby dismissed with prejudice.

      Furthermore, the court concludes that a certificate of

appealability shall not issue.    Petitioner has failed to

demonstrate that “jurists of reason would find it debatable

whether the petition states a valid claim of the denial of a
constitutional right” and that "jurists of reason would find it

debatable whether [this] court was correct in its procedural

ruling."   Slack v. McDaniel, 529 U.S. 473, 484, 120 S. Ct. 1595,

146 L. Ed. 2d 542 (2000).

     A separate judgment will be entered in accordance with Rule

58 of the Federal Rules of Civil Procedure

     SO ORDERED this 8th day of August, 2019.



                            /s/Tom S. Lee
                            UNITED STATES DISTRICT JUDGE




                                 2
